Citation Nr: 1757592	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether entitlement to a waiver of recovery of the nonservice-connected disability pension overpayment is warranted.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to November 1984 and from April 1987 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decision by the Department of Veterans Affairs (VA) Debt Management Center (DMC) at the Regional Office (RO) in St. Paul, Minnesota, and November 2013 and February 2014 decisions of by the Committee on Waivers and Compromises (COWC) at the Pension Management Center (PMC) at the RO in Milwaukee, Wisconsin.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record. 

As discussed below, the issue of whether an overpayment of nonservice-connected disability pension benefits was properly created has been raised but has not yet been adjudicated.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of nonservice-connected disability pension benefits.  From July 1, 2011, the Veteran's pension benefits were paid as though he had no other source of income.  However, shortly after his initial application for benefits, the Veteran also began receiving unemployment benefits.  In a letter dated October 2012, the Veteran stated that his unemployment benefits had decreased as of July 2012.  In June 2013, the PMC informed the Veteran that it had not been counting unemployment benefits in his pension benefits and proposed a reduction due to overpayment in the amount of $25,930.  The recoupment of overpayment took effect in December 2013.  In an October 2013 statement, the Veteran asserted that the debt was in error and requested that the debt be reversed and the matter closed.  

In November 2013, COWC denied the Veteran's request for a waiver of the overpayment.  In a statement later that month, the Veteran reported that his unemployment benefits had ceased as of December 2013.  In an additional decision dated February 2014, COWC granted the Veteran's waiver in part, and reduced his overpayment to $14,688.  Whether a waiver was warranted was the only issue certified to the Board in August 2014.

However, during the course of his appeal to obtain a waiver of overpayment, the Veteran's statements can be construed as a timely challenge to the creation of the debt itself, including the specific amount of debt.  Most notable is the October 2013 statement where Veteran alleges that the debt was in error.  In a statement dated January 2017, as well as at his May 2017 Travel Board hearing, the Veteran asserted that the debt was solely the error of VA, since he was never sent an additional VA Form 21-0517-1, Improved Pension Eligibility Verification Report (EVR), nor was it made known to him that such a form was continually required.  He also stated that he often verbally reported income changes to the RO via telephone, including his unemployment benefits.  As such, he assumed that his initial monthly pension benefit award already accounted for that income, and thus was the reason he reported a decrease in his unemployability benefits in October 2012.  

In addition, regarding the partial waiver the Veteran was granted in February 2014, the Decision on Waiver of Indebtedness provided by the COWC indicates that the Veteran was granted a waiver of $11,242, reducing his overpayment amount to $14,688.  However, a subsequent supplemental statement of the case notes a remaining indebtedness in the amount of $16,680.  

Pleadings from a pro se claimant are to be read sympathetically in cases involving waivers of overpayments.  See Edwards v. Peake, 22 Vet. App. 57, 60-61 (2008).  In the Veteran's case, the issue of whether the creation of an overpayment was proper has been raised when his pleadings are read sympathetically.  Thus, a threshold determination must be made on the propriety of the creation of the debt with a proper accounting prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

The Board also notes that the Veteran has recently submitted multiple EVRs from January 2011 to the present that were not previously associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's claim concerning the validity of the reported debt, completing a full audit for the entire period covered by the overpayments, which fully justifies the amounts charged.  Then provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated, to include the partial waiver amount granted in February 2014.  If the claim is denied, the Veteran should be notified of his appellate rights and this issue should only be returned to the Board if the Veteran perfects an appeal. 

2.  If it is determined that a debt was properly created, appropriate action should be undertaken to obtain a new financial status report and the waiver claim should be readjudicated taking into account the EVRs and other evidence submitted by the Veteran. 

3.  If the waiver claim continues to be denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing this issue.  After the Veteran and his representative are afforded an opportunity to respond, the issue of waiver should be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




